El Juez Asociado Sr. HutchisoN,
emitió la opinión del tribunal.
Los hechos como fueron declarados probados y las con-clusiones a que llegó el juez sentenciador en tanto son nece-sarios para la resolución de las cuestiones aquí envueltas han sido expresados por dicho juez en la siguiente forma:
“De acuerdo con las disposiciones de la sección 9 de la Ley de indemnizaciones por accidentes del trabajo, llegó este caso a esta corte en grado de apelación: y con observancia de los trámites le-gales se celebró la vista del mismo con la comparecencia de ambas partes asistidas de sus respectivos abogados. Como resultado de la evidencia producida en el acto de la vista, la corte entiende satisfac-toriamente probado,, que Miguel Alenda, esposo de la demandante, era en tres de enero de mil novecientos diecinueve, empleado como capataz de los filtros de prensa de los molinos para la fabricación de azúcar, propiedad de la Fajardo Sugar Company, que es una cor-poración debidamente autorizada para efectuar negocios en esta Isla, y está inscrita de acuerdo con la ley de indemnizaciones por acciden-tes del trabajo vigente en Puerto Rico en la fecha mencionada; que dicho Miguel Alenda, que era un hombre joven, robusto y saludable, tenía que usar en las faenas a que habitualmente se dedicaba, como empleado de The Fajardo Sugar Company, y para la limpieza de los filtros mencionados, una substancia compuesta de sales de plomo, de-nominada ‘plombagina’; y en el día de referencia y en el curso de su empleo, Miguel Alenda, sintió súbitamente fuertes dolores en el vientre, náuseas y vómitos, requiriendo su estado la intervención de los médicos de la corporación aludida, quienes ordenaron el inme-diato traslado de Miguel Alenda, al Hospital Presbiteriano de San-turce, donde falleció horas después a consecuencia de un envenena-miento producido por la absorción de las sales de plomo, o ‘plomba-gina,’ con que el expresado Miguel Alenda trabajaba; que la deman-dante y su hija son las únicas y universales herederas de Miguel Alenda, quienes dependían única y exclusivamente para su subsisten-cia del jornal de $10.50, que el expresado Miguel Alenda devengaba semanalmente. De acuerdo con los hechos relatados, entiende esta corte que procede dictar una sentencia a favor de la parte deman-*836dante. La Comisión de Indemnizaciones a Obreros, que compareció en autos por medio del fiscal del distrito, lia sostenido como razón legal para negar la indemnización reclamada, la circunstancia de ser éste un caso que no tiene el carácter de accidente del trabajo, y a este respecto se hace hincapié en el certificado de defunción expedido por el Dr. Vizcarrondo, y en el cual se dice que Miguel Alenda falleció a consecuencia de saturnismo crónico, aseveración ésta que no está sos-tenida por la prueba presentada, en el curso del juicio, y de la cual se desprende que Alenda fué siempre un hombre saludable, fuerte y robusto, que no experimentó nunca los síntomas, que de acuerdo con el testimonio del propio Dr. Vizcarrondo, hubiera necesariamente sen-tido, si el expresado Alenda hubiera sufrido el saturnismo crónico. Pero aún dando por supuesto que la causa de la muerte de Miguel Alenda, hubiera sido el envenenamiento lento y pausado, por la absolu-ción durante varios años de la substancia venenosa con que tenía que bregar, como incidente de la labor por él realizada, para beneficio de su patrono, entiende esta corte que no podría alegarse con éxito la teoría de la parte demandada y del fiscal del distrito, toda vez que a la luz de la jurisprudencia, la palabra ‘accidente,’ cuando se usa en pólizas de seguro, debe recibir una interpretación amplia y liberal, de acuerdo con la acepción común y popular del vocablo, incluyendo por tanto aquellos casos que tienen lugar sin que puedan ser previsto» o evitados por la persona o personas a quienes afectan. Richards v. Travelers Ins. Co., 89 Cal. 170. 1 Cyc. 249. La jurisprudencia sos-tiene asimismo, que una enfermedad contraída por un empleado que en el curso de sus deberes tiene su manos en contacto con trapos infectados o sustancias venenosas, constituye un accidente que da lugar al establecimiento de una acción para recobrar el importe de una póliza. 1 Words and Phrases, 34-36. Y no es solamente la ju-risprudencia la que sostiene los puntos de vista de la corte, sino' los términos de la propia Ley de indemnizaciones por accidentes del tra-bajo que en su sección segunda dispone que el estatuto en cuestión será aplicable a los obreros lesionados o que se inutilicen, o pierdan la vida por accidentes que provengan del empleo y ocurran durante el curso de éste. De un modo o de otro, el envenamiento de Miguel Alenda, súbito o crónico, ocurrió durante-el curso de su empleo, y fué producido por el uso de la substancia tóxica, cuya naturaleza y condición él desconocía. Y que tal es la interpretación que debe recibir la ley, se desprende del contenido del artículo 4, en el que se enumeran los casos en los cuales no procederá conceder la indem-nización. Dicho artículo 4 dice así:
*837“ !No son accidentes del trabajo y no darán, por consiguiente, derecho a indemnización al obrero o a sus herederos, de acuerda con esta ley, los que ocurran en las siguientes circunstancias:
“ ‘1. Al tratar el obrero de cometer un delito o de lesionar a su patrono o a cualquiera otra persona, o cuando voluntariamente se causare la lesión.
“ ‘2. Estando el obrero embriagado, siempre que la embriaguez fuera la causa del accidente.
“ ‘3. Cuando la lesión le haya sido causada al obrero por el acto criminal de una tercera persona.
“ ‘4. Cuando la imprudencia temeraria del obrero haya sido la única causa de la lesión.’
“Así, pues, no estando el caso de Alenda comprendido dentro de aquéllos que el legislador ha considerado que no son accidentes del trabajo, y siendo así, que él, de acuerdo con la misma ley, no podía asumir el riesgo, hay que concluir necesariamente que la muerte de Miguel Alenda se debió a un accidente del trabajo ocurrido en el curso de su empleo, y que sus herederos tienen un legítimo derecho a recibir la compensación que la ley les acuerda.”
Uno de los errores alegados y el único que necesitamos considerar es que la sentencia dictada a favor de la deman-dante es contraria a derecho:
“Aunque las palabras ‘perjuicio personal’ como se emplean en el estatuto de Massachusetts se ha declarado que son lo suficientemente amplias para incluir las enfermedades contraídas en el curso del oficio (véase anotación en L. R. A. 1917 D, 104, nota 31), tales enferme-dades no se incluyen en la palabra ‘accidente’ o ‘perjuicio personal’ como se emplea en los estatutos de otros Estados.
“De modo que un empleado que se dedica a pintar muebles de caoba no puede recobrar una compensación debido a una enfermedad de la mano ocasionada por el contacto con la pintura, puesto que la ley de Michigan no prescribe compensación para las enfermedades contraídas en el curso del oficio. Jener v. Imperial Furniture Co., (1918) Mich. 166 N. W. 943. La corte dijo ‘Si el daño ocasionado al reclamante se originó por razón de la naturaleza de su trabajo él está excluido de recobrar porque la ley no prescribe una compensa-ción para aquéllos que sufren un daño debido a enfermedades ocasio-nadas en el curso del oficio. La prueba parece indicar que aquéllos ocupados en pintar muebles con tintura de caoba frecuentemente su-*838fren de enfermedades en las manos. Sin embargo, si el daño ocasio-nado al reclamante se debe no a la-naturaleza general de su ocupa-ción, sino a algún accidente casual, entonces los autos están entera-mente desprovistos de cualquier prueba de un accidente. Si el re-clamante sufrió un rasguño o raspadura por donde penetró el veneno, los autos nada dicen respecto a cuándo y de qué manera él sufrió el accidente. ’ Anotación al caso Re Maggelet, L. R. A. 1918 F, pág. 872.
“Se alega que uno de los argumentos más fuertes en contra de que se incluyan las enfermedades del oficio entre los daños compren-didos en la ley de compensaciones que no estén expresamente pres-critos en ella, es que todas las leyes americanas han sido más o menos adoptadas de las leyes inglesas, y cuando se había declarado que la ley original de ese país no era aplicable a tales enfermedades y antes de aprobarse cualquiera de los estatutos, se enmendó para compren-derlos no con la omisión de la palabra ‘accidente’ sino por la adi-^ ción de un precepto de que la inhabilitación producida por una enfer-medad del oficio ‘se considerará como que ha ocurrido un accidente.’ También se agregaron preceptos bien considerados que comprenden la concesión de una compensación en tales casos. Linnane v. Aetna Brewing Co., L. R. A. 1917 D, pág. 106.
“Yarias prescripciones del estatuto, particularmente la cláusula que exije la notificación del accidente que ha de hacerse al patrono dentro de un término especificado, se ha declarado que indican la intención legislativa de que debe haber un tiempo, lugar y circuns-tancia a los que puede referirse el perjuicio. Elke v. Hart-Dyke, (1910) 2 K. B. (Eng.) 677, 80 L. J. K B. N. S. 90, 103 L. R. N. S. 174, 26 Times L. R. 613, 3 B. W. C. C. 482, 3 N. C. C. A. 230; Alloa Coal Co. v. Drylie, (1913) W. C. & Ins. Rep. (Eng.) 213, (1913) S. C. 549, 6 B. W. C. C. 398, 50 Scot. L. R. 350, 4 N. C. C. A. 899; Petschett v. Preis, (1915) 31 Times L. R. (Eng.) 289, 106 L. T. N. S. 741, 76 J. P. 251, 28 Times L. R. 344, (1912) W. N. 105, 5 B. W. C. C. 259.” Nota al caso de Adams v. Acme White Lead & C. Works, L. R. A. 1916 A, pág. 290.
Los hechos declarados probados por la corte inferior son finales, pero ¿cuáles son los hechos declarados probados en el presente caso? El juez sentenciador expresa que Alenda era un hombre robusto que no mostraba síntomas de satur-nismo crónico y cuya muerte tuvo lugar a las pocas horas *839después de los primeros síntomas del envenenamiento; pero también dice la corte qne la muerte fué consecuencia del en-venenamiento debido a la absorción de las sales de plomo que acostumbraba usar en su trabajo diario. No consta desde cuándo Alenda había estado ocupado en este trabajo, aunque se insinúa que el empleo comprendía un período de varios años. No hay ninguna declaración específica en cuanto a la condición actual de la salud del reclamante en enero 3, cuando se desarrollaron los síntomas y ninguna sugestión de algún' incidente extraordinario ocurrido ese día, o en alguna otra fecha, que hubiera podido causar la absorción de una can-tidad anormal de veneno, ni, exceptuando la posible infe-rencia de los hechos declarados probados respecto a la con-dición física anterior y a la rapidez con que sobrevino la muerte, nada hay que indique que el veneno fué o pudo ser absorbido ese día en particular, o dentro de un período de-finido anterior al mismo en cantidad suficiente que produ-jera la muerte. No hay nada que demuestre que un ataque agudo sin síntomas anteriores de envenenamiento, a diferen-cia de una enfermedad crónica, no podría ser igualmente consecuencia de la absorción gradual que continuó por un período considerable de tiempo. El hecho declarado probado nada contiene, por tanto, que interpretado razonablemente pueda decirse que niega distintamente la teoría de un pro-ceso gradual incompatible con la idea de cualquier fecha pre-cisa en la cual el alegado accidente pudo haber ocurrido y algo así, por lo menos, se necesitaría para excluir definiti-vamente el caso de la clase general a que pertenece.
• La incompatibilidad, de haber alguna, entre el hecho de-clarado probado de que la muerte se debió al proceso gradual ordinario, si no necesario, de la absorción de la plom-bagina contenida en la sustancia que acostumbraba usar Alenda en su trabajo diario y la declaración absoluta en cuanto a su buen estado de salud anterior, y que estaba libre de todo síntoma de saturnismo crónico, y la cuestión más im-*840portante de que no se hicieron conclusiones de hecho más de-finidas, puede haberse debido a que el juez sentenciador tenía su mente concentrada en la cuestión de si el caso desde cual-quier punto de vista podría o no ser considerado como no comprendido en el alcance del estatuto. T de la opinión del juez sentenciador considerada en conjunto sí parece razona-blemente claro que él creyera que la cuestión de si la muerte fué o no consecuencia de una enfermedad originada en el curso del oficio era de poca importancia.' Pero sea esto como fuere, los hechos declarados probados según ya se ha indi-cado ni fijaron la fecha en que el alegado accidente tuvo lugar, ni indicaron que la absorción, que se consideró fué la' causa de la muerte, tuvo o pudo tener lugar en o dentro-de cualquier período de tiempo determinado del cual podría haberse hecho la notificación como requiere la ley.
Será bastante con agregar que en e] artículo 4 de la ley la Legislatura no tuvo la intención de enumerar todos los casos que no estén comprendidos en el alcance de dicha ley sino solamente especificar las circunstancias en las cuales no debe permitirse a un demandante que pueda recobrar, no obstante la posible prueba de los hechos que en ausencia de tal restricción constituirían un perjuicio ocasionado por un accidente. Preceptos semejantes son bastante comunes en la legislación de esta clase y generalmente se les incluye en el artículo en que se hace referencia a los perjuicios su-fridos por accidentes, como una limitación al alcance de esa frase. Tales cláusulas no tratan de nada que en ningún caso podría considerarse como una lesión originada por un acci-dente, y el principio de expressio unius est exclusio alterius invocado por la corte inferior no puede tener debida apli-cación.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres Presidente Hernández y Aso-ciados "Wolf, del Toro y Aldrey.